
	
		I
		112th CONGRESS
		2d Session
		H. R. 5824
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Pierluisi (for
			 himself, Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Faleomavaega, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Social Security Act to eliminate the cap on
		  certain payments under the TANF program to Puerto Rico, the Virgin Islands,
		  Guam, and American Samoa, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Territorial TANF Equity Act of
			 2012.
		2.Elimination of
			 cap on certain payments to Puerto Rico, the Virgin Islands, Guam, and American
			 Samoa
			(a)In
			 generalSection 1108 of the
			 Social Security Act (42 U.S.C. 1308) is amended by striking subsection
			 (a).
			(b)Conforming
			 amendments
				(1)RedesignationsSection
			 1108 of such Act (42 U.S.C. 1308) is amended by redesignating subsections (b),
			 (c), (d), (f), and (g) as subsections (a), (b), (c), (d), and (e),
			 respectively.
				(2)Additional
			 conforming amendmentsSection 1108 of such Act (42 U.S.C. 1308)
			 is amended—
					(A)in subsection (b),
			 as redesignated by paragraph (1)—
						(i)by
			 striking paragraphs (2), (4), and (5); and
						(ii)redesignating
			 paragraph (3) as paragraph (2);
						(B)in subsection (c), as redesignated by
			 paragraph (1), by striking subsection (b) and inserting
			 subsection (a);
					(C)in subsection (d), as redesignated by
			 paragraph (1), by striking subsection (g) and inserting
			 subsection (e); and
					(D)in subsection (e), as redesignated by
			 paragraph (1), by striking subsection (f) each place it appears
			 and inserting subsection (d).
					3.Supplemental
			 grants to Puerto Rico, the Virgin Islands, Guam, and American
			 SamoaSection 1108(a) of the
			 Social Security Act (42 U.S.C. 1308(a)), as redesignated by section 2(b)(1) of
			 this Act, is amended to read as follows:
			
				(a)Entitlement to
				supplemental grants
					(1)In
				generalEach territory shall be entitled to receive from the
				Secretary for each fiscal year a supplemental grant in an amount equal
				to—
						(A)in the case of
				Puerto Rico, the Virgin Islands, and Guam, 10 percent of the family assistance
				grant payable to the territory for the fiscal year; and
						(B)in the case of
				American Samoa, $100,000.
						(2)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for fiscal year 2012 such sums as are necessary for
				grants under this
				subsection.
					.
		4.Eligibility of
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa for the TANF
			 contingency fund
			(a)Definition of
			 StateSection 403(b)(7) of
			 the Social Security Act (42 U.S.C. 603(b)(7)) is amended by striking and
			 the District of Columbia and inserting , the District of
			 Columbia, Puerto Rico, the Virgin Islands, Guam, and American
			 Samoa..
			(b)Alternative
			 eligibility criteria for territoriesSection 403(b)(5) of such
			 Act (42 U.S.C. 603(b)(5)) is amended—
				(1)in subparagraph
			 (A)(ii), by striking or at the end;
				(2)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(C)in the case of Puerto Rico, the Virgin
				Islands, Guam, and American Samoa, the State satisfies alternative eligibility
				criteria established by the Secretary in consultation with the Governor of the
				State, to be submitted to the Congress not later than 1 year after the date of
				the enactment of this
				subparagraph.
						.
				5.Eligibility of
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa for child care
			 entitlement funds
			(a)Definition of
			 StateSection 418(d) of the
			 Social Security Act (42 U.S.C. 618(d)) is amended by striking and the
			 District of Columbia and inserting , the District of Columbia,
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa..
			(b)Amount of
			 payment
				(1)General
			 entitlementSection 418(a)(1) of such Act (42 U.S.C. 618(a)(1))
			 is amended by striking equal to the greater of— and all that
			 follows and inserting the following:
					
						equal
			 to—(A)in the case of Puerto Rico, the Virgin
				Islands, Guam, and American Samoa, 60 percent of the amount required to be paid
				to the State for fiscal year 2010 under the Child Care and Development Block
				Grant Act of 1990; or
						(B)in the case of any
				other State, the greater of—
							(i)the total amount
				required to be paid to the State under section 403 of this Act for fiscal year
				1994 or 1995 (whichever is greater) with respect to expenditures for child care
				under subsections (g) and (i) of section 402 of this Act (as in effect before
				October 1, 1995); or
							(ii)the average of
				the total amounts required to be paid to the State for fiscal years 1992
				through 1994 under the subsections referred to in clause
				(i).
							.
				(2)Allotment of
			 remainderSection 418(a)(2)(B) of such Act (42 U.S.C.
			 618(a)(2)(B)) is amended to read as follows:
					
						(B)Allotments to
				statesOf the total amount available for payments to States under
				this paragraph, as determined under subparagraph (A)—
							(i)an amount equal to 65 percent of the amount
				required to be paid to each of Puerto Rico, the Virgin Islands, Guam, and
				American Samoa for fiscal year 2010 under the Child Care and Development Block
				Grant Act of 1990, shall be allotted to Puerto Rico, the Virgin Islands, Guam,
				and American Samoa, respectively; and
							(ii)the remainder
				shall be allotted among the other States based on the formula used for
				determining the amount of Federal payments to each State under section 403(n)
				of this Act (as in effect before October 1,
				1995).
							.
				6.Increase in
			 Federal matching rate for foster care and adoption assistance in Puerto Rico,
			 the Virgin Islands, Guam, and American SamoaSection 474(a) of the Social Security Act
			 (42 U.S.C. 674(a)) is amended in each of paragraphs (1) and (2)—
			(1)by striking
			 in the case of a State other than the District of Columbia, or
			 and inserting in the case of each of the 50 States,; and
			(2)by inserting , or 75 percent, in the
			 case of Puerto Rico, the Virgin Islands, Guam, and American Samoa after
			 in the case of the District of Columbia.
			7.Effective
			 dateThe amendments made by
			 this Act shall take effect on the 1st day of the 1st fiscal year that begins 1
			 year or more after the date of enactment of this Act.
		
